7 N.Y.3d 804 (2006)
MICHAEL A. WOLFSON, M.D., M.P.H., Appellant,
v.
PREVENTATIVE MEDICINE CLINICAL SERVICES et al., Respondents.
Court of Appeals of New York.
Submitted May 22, 2006.
Decided August 29, 2006.
Motion, insofar as it seeks leave to appeal from the Appellate Division order that affirmed Supreme Court's order denying appellant's motion to renew, dismissed upon the ground that such order does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.